2.^1,^2-21
ROY    L.    SMITHWICIK        JR.
TDC\J#622814           McConnell                                                 /

3001 S.       Emily^Dr.
Beeville,            Tx..,78102

Court of Crimijnal Appeals                                            BV:!_PC»
ATTN:       ClerK
CAPITOL STATION _
P.O.    Box      12303
Austin'Tx.            73711

RE:    Application Error CCA#29/892-21                            March    24,       2015

Dear    Clerk,
     You were instructed not to accept-another Application for 11.07
unless the requirments were met for a Successive application under
Sec.    4    ....,


     In November -2014 the Court of Criinina.l Appeals found that a
filing for Habeas Corpus Relief Under Art.     11.073 Satisfied Article
11.07 Sec.            4(a) (1) ;     As the " L E GAL         BASIS"      of Art.       11.. 073
      was net available for consideration in a previous Application.
(See: Ex Parte Neal Hampton Robbins, CCA#73,484-02)                                                 "
        Ex    Parte      Robbins      re^submitted     the same    exact    errors          cited   in a
previous application.under the New "Legal Basis"(Art.11.073) that
was previously unavailable.

      -LIKE     WISE-
        My resent Application for relief was .due. to the previously
UNAVAILABLE            LEGAL   BASIS    OF   ART.   11.073.


     Ex Parte Robbins has defined Art. 11.073 as a New "Legal Bassis"
metting the requirements for a Successive Application to specifically
address discredited Scientific testimony relied upon by the State.

     Will you please RE-Consider my Application for review under the
NEW STATUTE previously unavailable.  Also consider and present to
the court the Objection I mail your office concerning the Application.

     Thank you for your time and attention.  Will you please eddvise
me of your decision for review Under the New Statute previously
Unavailble.



                                                                Respectfully



                                                                          SMITHWICK         JR,




                                                              COURT OF CRIMINAL APPEALS
                                                                           27 2015

                                                                  Abel Acosta, Clerk